Citation Nr: 0923063	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-06 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a lumbar spine 
disability.  The Veteran testified before the Board in April 
2007.  The Board remanded this claim for further development 
in August 2007.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
been diagnosed with chronic lumbosacral strain, but it 
remains unclear whether this disability is related to his 
period of active service.  

Although service medical records are negative for any 
complaints or treatment for a lumbar spine disability, the 
Veteran provided credible testimony before the Board at an 
April 2007 travel board hearing that in May or June 1982, he 
injured his back when he and another fellow serviceman were 
ordered to lift a 300 pound wire spool about four feet off 
the ground for service maintenance.  He reported that he was 
treated for a possible herniated disc the next day and that 
he was given a back brace and medication.  He stated that he 
was subsequently ordered to go on light duty for the rest of 
his period in service until his discharge.  Post-service VA 
and private medical records dated from February 2000 to May 
2007 show that the Veteran was diagnosed with and received 
intermittent treatment for chronic lumbosacral strain, 
osteoarthritis of the lumbar spine, and right sided sciatica.  
A January 2005 letter from a private physician opined that 
the Veteran had chronic lumbosacral strain that was probably 
related to an old 1982 injury from a lifting accident.  
However, that opinion was not supported by any rationale, as 
no explanation was given as to why the Veteran's lumbar spine 
disability was related to service when the first post-service 
evidence of a lumbar spine disability is in February 2000, 
approximately 18 years after discharge from service.  If the 
examiner does not provide a rationale for the opinion, this 
weighs against the probative value of the opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  In order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for his disability, it is necessary to have a medical opinion 
discussing the relationship between his disability and 
service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  
Therefore, the Board finds that an examination and opinion is 
necessary in order to fairly decide the merits of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
lumbar spine disability and his period 
of active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current lumbar spine disability is 
related to a May or June 1982 back 
injury from a lifting accident or to 
any other incidents of service.  The 
examiner must consider lay statements 
regarding in-service occurrence of an 
injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate 
where the examiner did not comment on 
Veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.  The rationale for all opinions 
expressed should be provided.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.  

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


